Citation Nr: 9911719	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral impaired 
hearing.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from June 1962 to June 1964 
and from March 1965 to December 1973.

This appeal is from May 1992 and June 1993 rating decisions 
of the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).  The former decision denied 
service connection for hearing loss (also called impaired 
hearing in this decision).  The latter granted service 
connection and assigned an initial disability rating of 10 
percent for PTSD.  The appellant filed a notice of 
disagreement (NOD) with the 10 percent rating for PTSD.

A recent decision by the United States Court of Appeals for 
Veterans Claims (the Court) (United States Court of Veterans 
Appeals prior to March 1, 1999) ruled that a disagreement 
with the initial rating of a service-connected disability 
raised a different issue than did a claim for an increased 
rating predicated on a worsening of a disability since the 
last rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consistent with the Courts holding, the Board of Veterans' 
Appeals (Board) restates the issue, supra, initially styled 
"increased rating" by the RO and the appellant.  The legal 
significance of this is discussed in the decision, infra.

This case initially comprised four issues.  The Board of 
Veterans' Appeals (Board) issued a final decision in March 
1996 on the claims of entitlement to service connection for 
cellulitis of the left lower extremity and for residuals of a 
left knee injury.  Those issues are therefore not now before 
the Board.

The Board remanded the PTSD and the hearing impaired hearing 
issues in March 1996.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant's bilateral hearing as measured by pure 
tone and speech audiometry in September 1996 meets all of the 
regulatory definitions of hearing impairment.

2.  The appellant's bilateral impaired hearing began in 
service.

3.  The appellant's service-connected PTSD caused definite 
social and industrial impairment from the effective date of 
service connection through September 10, 1995.

4.  The appellant's service-connected PTSD caused no more 
than mild social and industrial impairment from September 11, 
1995.


CONCLUSIONS OF LAW

1.  The appellant incurred bilateral impaired hearing 
disability in wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.385 (1998).

2.  The schedular criteria for a 30 percent rating from April 
27, 1990, to September 10, 1995, are met.

3.  The schedular criteria for a rating higher than 10 
percent from September 11, 1995, are not met.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Impaired Hearing

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)).  
There is evidence of record of current impaired hearing, 
onset of diminished hearing acuity in service, and of a nexus 
between the two.  The claim is well grounded, and VA has 
discharged its duty to assist the appellant to develop the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

A.  Background

Service medical records include multiple audiometry findings.  
On examination for entrance into service in June 1962, pure 
tone sensitivity thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NA
5
LEFT
5
0
10
NA
5

In May 1964, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NA
5
LEFT
0
0
10
NA
0

In March 1965, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
-5
LEFT
10
0
0
-5
-5

In May 1969, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NA
15
LEFT
15
15
10
NA
15

In September 1972, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
30
LEFT
10
10
10
NA
30

In October 1973, on examination for separation from the 
service, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
25
20
20
15
30

In September 1991, the appellant testified that he worked for 
a container manufacturer in a noisy environment.  Of record 
are audiometry examination reports of August 1986, June 1988, 
and November 1990 conducted for the employer.  The 1986 and 
1988 reports indicate the appellant wore ear protectors.  The 
former was negative and the latter positive for noise 
exposure within 14 hours before the examination.  There was 
no record of use of ear protection or of noise exposure on 
the 1990 report.  The examination results were as follows:

August 
1986


HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
20
20
20
25
45

June 1988


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15/20
20
25
35
LEFT
20
20/20
15
25
55

November 
1990


HERTZ



500
1000
2000
3000
4000
RIGHT
25
15/20
20
20
25
LEFT
20
15/20
20
25
50

On VA audiological evaluation in September 1996, pure tone 
sensitivity thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
65
LEFT
45
50
60
60
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 in the left ear.  The 
examiner reviewed the appellant's history.  Commenting on the 
several audiometry reports of record, the examiner stated 
that the appellant obtained bilateral hearing loss in 
service, although at separation his acuity was within the 
normal range.  There was no significant change shown in the 
1986, 1988, or 1990 reports, except for a slight decrease on 
the left at 4000 Hz.  The current tests showed a decrease of 
about 30 dB at all frequencies, bilaterally, since 1990.  The 
examiner did not know why the appellant had the further 
hearing loss; there were no factors in his history to explain 
it.

B.  Analysis

The VA examiner's September 1996 examination report is 
uncontroverted evidence that the appellant's current hearing 
impairment originated in service.  There was no impairment on 
entrance; the appellant's hearing is presumed sound at that 
time.  38 C.F.R. § 3.304(b) (1998).  The September 1996 VA 
examiner opined that even though the appellant's hearing was 
within normal range at separation, his audio acuity had 
diminished while in service, and remained essentially stable 
thereafter.  The examiner also said there were no factors 
between November 1990 and the present to explain the further 
loss of hearing acuity from November 1990 to September 1996.  
The private audiometry examinations did show noise exposure 
after service, but it also showed the use of noise 
protection, and the VA examiner, in finding the appellant's 
hearing essentially unchanged, except for a slight loss at 
4000 Hz, apparently did not consider that an intercurrent 
cause of the additional hearing loss.

The Board interprets that statement as meaning the post-
service exposure did not constitute an intercurrent cause of 
the hearing impairment revealed by the September 1996 
examination.  The Board interprets the examiner's statement 
that there were no factors occurring after November 1990 to 
explain the diminished hearing acuity revealed by the 
September 1996 examination to mean there is no evidence of 
intercurrent cause of the current findings that post-dates 
November 1990.  Thus, the evidence cannot be said to be 
against finding the onset of decreased hearing acuity in 
service and no intercurrent cause to explain the current 
level of hearing loss.  The evidence of noise exposure after 
service is of little probative weight against the claim given 
there is counterweighing evidence of the use of noise 
protection while exposed to noise.  Given the VA examiner did 
not seem to find that noise exposure significant, neither can 
the Board.  Based on all the evidence of record, including 
that pertinent to service, the evidence supports finding that 
the appellant's hearing impairment was incurred in wartime 
service.  38 C.F.R. § 38 C.F.R. § 3.303(d) (1998).

A loss of hearing acuity is a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 dB or greater; or when the 
auditory threshold at three of those frequencies is 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The appellant currently meets all of the criteria of 
disability due to impaired hearing.  In sum, the appellant's 
bilateral impaired hearing disability is service connected.

II.  Higher Rating for PTSD

A.  Background

The appellant served four tours of duty in Vietnam.  Service 
medical records show no psychiatric complaints, treatment, or 
diagnosis.  In April 1990, the appellant applied for VA 
disability compensation for PTSD.  He reported a traumatic 
incident (the stressor) of February or March 1970, while 
serving with a Company B, 65th Engineering Battalion, 25th 
Infantry Division, in which he witnessed the death of his 
friend.  He reported that his unit was on a mine sweeping and 
clearing operation on a roadway, and while his friend was 
bending over an explosive devise he had found to disable it, 
a 2nd Lieutenant tripped the booby trap wire, killing him.

Beginning in January 1991, the appellant sought psychiatric 
treatment at a VA mental health clinic, where he obtained a 
diagnosis of PTSD.  The RO denied the claim for service 
connection for PTSD, initially because he lacked the 
diagnosis, and subsequently because the alleged traumatic 
incident was unverified.  In May 1993, the U.S. Army and 
Joint Services Environmental Support Group (ESG) (currently 
named U.S. Armed Services Center for Research of Unit 
Records) (USASCRUR) reported an incident of December 1969, 
involving members of Company D, 65th Engineering Battalion, 
25th Infantry Division, in which a 1st Lieutenant and another 
man were wounded and three others killed in a booby trap 
incident while road clearing.  The RO determined the 
appellant's report was sufficiently like the ESG report to 
concede it was the same incident, and based on that 
verification of the appellant's stressor, granted service 
connection for PTSD.

The medical evidence of record comprises VA mental health 
clinic progress notes of January 1991 to September 1995, a 
December 1991 psychological examination performed in 
conjunction with a Social Security disability claim, and a VA 
examination performed in conjunction with this case.  Unless 
otherwise noted, the evidence summarized below is from the VA 
mental health clinic records.  The appellant also testified 
at VA hearings in September 1991 and March 1992, summarized 
below.

The appellant first sought VA psychiatric treatment in 
January 1991.  He complained of increase over the past year 
of depressed mood, difficulty sleeping, nightmares of his 
Vietnam experience, which he called "flashbacks," 
hypervigilance, feelings of no hope, decreased appetite 
without loss of weight, and vague suicidal ideation.  The 
"flashback" was of his close friend being blown up by a 
mine.  There had been no emergence of PTSD symptoms before 
currently.  Recent psychosocial stressors included increase 
in seizures that had begun following brain surgery, discovery 
of an abdominal aortic aneurysm, imminent war in the Middle 
East, and the recent death by heart attack of a friend.  
There was no history of suicide attempt.  There was a history 
of alcohol abuse with 10 months abstinence.  On mental status 
examination he was well groomed, cooperative, and in no acute 
distress.  His mood was depressed, affect constricted, and 
thought processes goal oriented.  Thought content was without 
delusions or hallucinations.  There was vague paranoia toward 
Orientals.  There was suicidal ideation without plan or 
intent.  He was oriented to time, place, and person without 
gross cognitive deficit.  The diagnoses were major depressive 
episode; rule out PTSD.

In April 1991, the appellant reported continued flashbacks.  
Prescription of Desipramine had not helped the PTSD symptoms.  
Mental status examination showed normal speech, with goal-
directed content.  The appellant's mood was labile, affect 
intense.  He reported frequent awakenings from nighttime 
sleep.  His appetite was poor, and he had gained weight.  He 
reported poor energy, anhedonia, flashbacks, increased 
startle response, and nightmares.  The impression was PTSD 
and depressive disorder (not otherwise specified).

In July 1991, the appellant continued to report flashbacks, 
feelings of being attacked, irritability, impulsivity, 
occasional insomnia, increased weight, depressed and anxious 
mood, and occasional crying spells.  He was on no psychiatric 
medication.  His mental status was oriented to time, place, 
person, and objects.  His mood was five on a scale of 10.  He 
was not suicidal.  There was no evidence of major thought 
disorder.  Insight and judgment were fair to good.  The 
impression was PTSD, moderate.

In September 1991, the appellant reported improvement in 
mood, sleep cycle and anxiety.  Mental status was 
cooperative, with his affect full range, mood fair.  The 
impression was moderate PTSD.

The appellant testified at a VA hearing in September 1991.  
He reported the diagnosis of PTSD.  He said he kept to 
himself and did not care to be around people.  He reported he 
was taking medication to calm him down so that he did not 
"go off" on his daughter as he had before.

In November 1991, the appellant described decreased sleep, 
and being otherwise "OK."  On mental status examination, 
his mood was "OK," and his affect was bright.  The 
impression was history of PTSD.

The appellant had a psychological evaluation in December 1991 
in conjunction with a claim for Social Security disability 
benefits.  He asserted he was disabled by residuals of 
neurological surgery for removal of an arteriovenous 
malformation in 1988, specifically, a seizure disorder.  The 
examiner noted the appellant's diagnosis from VA of PTSD.  
The examiner reviewed the VA Medical Center progress notes, 
which indicated complaints of flashbacks from combat, 
insomnia, decreased appetite and depression.  The examiner 
also noted the descriptions of the appellant as emotionally 
"intense," irritable much of the time, and impulsive.  The 
appellant presented for the evaluation quite sullen and angry 
and significant irritability, evasiveness, and passivity were 
encountered during the interview and during the psychological 
testing.  The examiner commented that his personality 
problems had apparently created significant instability in 
his intimate relationships; he had been married and divorced 
six times.  Scores in the Wechsler Adult Intelligence Scale-
Revised (WAIS-R) clearly reflected the significant impact of 
his current emotional status and longstanding personality 
characteristics.  The examiner felt it unlikely, however, 
that he would have been able to function in the military for 
over 11 years with the degree of affective instability and 
oppositional behaviors obvious during the current assessment.

On clinical interview, mental status examination and 
projective testing, the appellant made minimal eye contact, 
rarely offered spontaneous conversation and showed 
significant reluctance, passivity and evasiveness in response 
to routine inquiry.  His mood was a mixture of irritability, 
anger and some depression.  He was appropriately oriented to 
person, place and time.  Factors related to his current 
emotional status and personality characteristics had a 
significantly adverse affect upon his performance of the 
WAIS-R.  There was no known history or current evidence of 
thought disorder.  His obvious anger and irritability were 
associated with some underlying depression.  He reported that 
he continued to experience flashbacks of combat and that he 
felt uncomfortable in large groups.  He admitted to more or 
less chronic anger and irritability.  He impressed the 
examiner as decidedly hypersensitive, somewhat guarded, and 
having the potential to become quite labile if provoked.  
Responses to projective testing suggested significant 
underlying emotional turmoil.  PTSD appeared to be 
superimposed on longstanding characterological pathology.  
His behavior and responses to psychodiagnostic testing were 
consistent with histrionic and passive-aggressive features.

Regarding activities of daily living, the appellant reported 
he lived with his 17 year-old daughter.  He was fully 
independent in meeting all of his basic personal needs.  He 
had stopped driving because of seizure activity.  He used the 
telephone.  He denied any hobby or leisure time activities 
and denied dating or other social activities.  The diagnoses 
of mental disorders were AXIS I: PTSD; Adjustment disorder 
with depressed mood: alcohol abuse, by history, reported in 
remission; AXIS II: passive-aggressive personality disorder 
traits; histrionic personality disorder traits.

In February 1992, the appellant complained of ongoing and 
increasing dysphoria, primarily with anxious moods.  The 
impression was substance abuse in partial remission; PTSD by 
history.

The appellant testified at a VA hearing in March 1992.  
Regarding PTSD, he said it affected his sleep just about 
every night.  Once or twice a week he saw little Vietnamese 
people running around the room, and he had to jump out of 
bed, hit the floor, and grab his pistol.  He said he just 
gets catnaps and can't sleep through the night.

In May 1992, the appellant reported feeling depressed, 
socially withdrawn, with insomnia and paranoid anxiety.  
Nightmares continued, and flashbacks were present.  The 
impression was PTSD; major depression.

In July 1992, the appellant said he had been feeling up and 
down.  He complained of difficulty with impulse control and 
anger.  On mental status examination he was poorly groomed; 
his mood was "OK."  The impression was PTSD; dysthymia.  

The appellant had a VA examination for compensation purposes 
in September 1992.  The appellant reported that while in 
Vietnam he saw one of his friends killed, which was a serious 
stressor.  He reported he worked loading trucks from 1983 to 
1990, but he had not worked since then because of seizures.  
He also mentioned he was diagnosed with PTSD.  He began 
having recurrent distressing recollections of events in 
Vietnam, especially the death of his friend.  He reported 
nightmares of the event, and that he was unable to avoid the 
dreams and thinking.  He said he sometimes heard voices in 
Vietnamese at night.  He mentioned he could not drive because 
of seizures, that his memory was not good, and that he had no 
interest in activities.  He said he was irritable, easily 
upset, had poor concentration, and trouble falling asleep.  
On mental status examination there was no evidence of 
psychomotor retardation, tics, or tremors.  His attitude and 
affect were appropriate.  He was cooperative.  He was not 
depressed.  His speech was normal.  He said he sometimes felt 
that people around him wanted to hurt him.  His answers to 
the meaning of proverbs were concrete.  He was well oriented 
to time, place, and person.  Remote memory was fair.  Recent 
and immediate recall were not fair.  His concentration and 
calculation were poor.  Judgment and insight seemed good.  
The impression was PTSD.

In September 1992, the appellant said his mood swings 
persisted.  He had been started on Prozac which had improved 
his anxiety.  He felt relaxed and calm, and his sleep had 
improved.  He reported difficulties in his relationship with 
his daughter.  On mental status examination, he showed fair 
to poor grooming.  His had pleasant affect and good mood.  
His thoughts were goal directed.  The impression was PTSD; 
dysthymia.

In November 1992, the appellant reported his mood was 
dramatically improved since starting Prozac.  He continued to 
have flashbacks, but could function overall fairly well.  On 
mental status examination, he was well-kempt and made good 
eye contact.

In April 1993, the appellant continued to complain of mood 
swings since having difficulties with his daughter, who was 
pregnant and had moved in with a boyfriend.  He complained of 
nightmares two to three times a week, awakening screaming.  
He slept three to four hours a night without medication and 
slept well with it.  On mental status examination he was 
moderately unkempt, cooperative and pleasant, mood "ill," 
affect euthymic, speech normal in rate and rhythm, thoughts 
goal directed, no hallucinations or delusions, suicidal or 
homicidal ideation.  Memory and concentration were intact.  
Judgment was fair.  Insight was poor.  The assessment 
included PTSD and dysthymia.

In July 1993, the appellant reported current psychosocial 
stressors as the recent death of his mother, his daughter's 
pregnancy, and his recent loss of a court case for child 
support.  He reported that flashbacks have remained 
relatively stable, but his mood had worsened, with his 
primary concern having to pay child support.  His sleep was 
chronically poor and essentially unchanged.  On mental status 
examination he was cooperative, affect moderately depressed 
and congruent with down mood.

In October 1993, the appellant complained of continued 
flashbacks.  He said he sees Vietnamese people once or twice 
a week rather than nine times a week.  Flashbacks and 
nightmares remained relatively stable.  He continues to have 
them, but at times can sleep through the dreams.  His 
symptoms worsen when he does not have medication.  On mental 
status examination, his mood was "OK," his affect was 
anxious.  The impressions included PTSD and dysthymia.

In April 1994, the appellant reported he continued with 
baseline flashbacks, frequent anxiety, and insomnia.  His 
worst problem was a desire to hit something, which he 
controlled with difficulty, otherwise he was fairly stable.  
The impressions included PTSD and dysthymia.

In July 1994, depression was noted to continue.  There were 
still flashbacks.  The impression was PTSD; major depressive 
disorder, recurrent.

In January 1995 it was noted that increased Prozac helped a 
lot.  Depression was better, although it was sometimes worse 
with a big crowd.  Mental status examination was positive for 
flashbacks, mostly of Vietnam.  The impression was as in July 
1994.

In March 1995, the history noted PTSD since Vietnam and 
depression since 1988.  Medications were helping a great 
deal.  The appellant continued having trouble falling asleep.  
His energy level was improved; he said, "I'm even getting 
out and walking."  On mental status examination he was 
oriented to time, place, person, and objects.  He had a 
linear thought process.  There was no psychomotor agitation 
or retardation, eccentricities of speech, or hallucinations.  
The appellant reported flashbacks and occasional nightmares.  
His affect was euthymic; he mood was, "I feel great."  The 
impression was unchanged.

In July 1995, the appellant reported some improvement in 
flashbacks, about four in the past month, since initiation of 
Prozac therapy.  There was some improvement in insomnia with 
some recurrent nightmares.  He was alert, oriented, calm, and 
cooperative, with clear speech and good eye contact.  His 
thought processes were linear and goal directed.  There were 
no hallucinations.  Insight and judgment were good.  The 
impression was again PTSD; major depressive episode, 
recurrent.

On September 11, 1995, the appellant reported no flashbacks 
in the past month.  He said that flashbacks consisted of 
nightmares and dreams, but no daytime experiences.  He 
continued to have decreased insomnia.  Mental status was 
alert and oriented to time, place, person, and objects.  He 
was calm and cooperative, with linear and goal directed 
thought processes.  The impression was PTSD; major depressive 
episode, partial remission.

In March 1996, the Board determined the VA examination report 
of April 1992 was inadequate for rating purposes and remanded 
the case for a contemporaneous examination.  The examiner was 
to provide a Global Assessment of Functioning, and to 
articulate the relative contribution of the appellant's 
various diagnoses, including personality disorders, to his 
overall level of disability due to mental disorder.  The 
appellant did not report for the psychiatric examination 
scheduled for September 1996.  He communicated with VA, 
stating he did not have transportation, and he would contact 
the RO when he could report.  In January 1998, the RO wrote 
to the appellant inquiring whether we would now report for 
examination, and advising him of the requirement that he do.  
The appellant did not respond.

B.  Analysis

This appeal is from the initial rating assigned a disability 
upon awarding service connection.  The entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the appeal may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999);  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern; the regulations do not 
give past medical reports precedence over current findings).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
See Bernard v. Brown, 4 Vet. App. 384, 389 (1993) (Board must 
determine whether de novo appellate determination of a claim 
for service connection prejudices appellant when RO found no 
new and material evidence, declined to reopen the case, and 
did not reach the merits of the underlying claim).

The Board finds there is no prejudice to the appellant if the 
Board now performs a staged rating.  The appellant's 
representative argued in January 1994 for a higher rating, 
asserting the appellant's disability had become worse during 
the pendency of the appeal.  The representative specifically 
requested that the appellant have a contemporaneous 
examination to demonstrate the change in his disability since 
the September 1992 VA examination.  The Board remanded the 
case for a contemporaneous examination.  The appellant did 
not report for the examination or respond to subsequent 
inquiries whether he was willing to report.  Construing this 
case as in the context of an original claim for compensation, 
regulation provides for determination based on the evidence 
of record when a claimant fails without good cause to report 
for a VA examination.  38 C.F.R. § 3.655(a), (b) (1998).

There is no indication he failed to receive any 
correspondence in connection with the claim at issue; his 
communication about his transportation problems shows he knew 
of the examination.  The regulation provides examples of good 
cause for failure to report for a VA examination, e.g., 
hospitalization of the claimant, or death of an immediate 
family member.  The record shows that the appellant obtained 
treatment at a VA facility more distant from his home than 
was the location of the examination for which he failed to 
report.  In light of his failure to notify the RO of his 
availability for examination, as he said he would, and of his 
subsequent failure to respond to a specific inquiry on the 
matter, the Board finds that his failure to report was 
without good cause.  The Board will review his case on the 
evidence of record.

The RO had determined in June 1993 that the evidence then of 
record warranted a 10 percent disability rating.  The RO 
determined in April 1998 that no change was warranted 
notwithstanding that some of the evidence submitted and 
considered after June 1993 pertained to the status of the 
disability before June 1993.  Thus, the development of this 
case has compelled a de facto consideration of his rating in 
discrete increments of time.  There is no reason to think 
that reexamination of the same evidence by the RO under the 
rubric of a staged rating would produce a different result.  
There is no reason to find that it would prejudice the 
appellant for the Board to now perform a de novo staged 
rating of his PTSD.

The rating decision that initially evaluated the appellant's 
PTSD as 10 percent disabling applied a version of the rating 
criteria for mental disorders that was replaced effective 
November 7, 1996.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1993) with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  Ordinarily, when a regulation changes during the 
pendency of an appeal, the Board will determine whether 
either version is more advantageous to the appellant and 
apply that one.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, an award or increase in compensation 
pursuant to a change in regulation may not be effective prior 
to the effective date of the regulation pursuant to which the 
award or increase is made.  38 U.S.C.A. § 5110(g) (West 
1991).  The evidence of record entirely predates the November 
1996 effective date of the change in the rating criteria for 
mental disorders, thus, there is no evidence to which the 
newer rating criteria can apply without impermissible 
retroactive application of those criteria.  The Board will 
evaluate the appellant's PTSD under the criteria in effect in 
September 1995, the date of the most recent evidence of 
record.

The following criteria pertain to the question whether to 
rate the appellant's PTSD as greater than 10 percent 
disabling during any time from the effective date of service 
connection to the present:

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent rating is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating is warranted for disability less than the criteria for 
30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 3.132, Diagnostic Code 9411 (1995).

The evidence confronting the Board shows multiple diagnoses, 
including personality disorder.  The most comprehensive 
evaluation available, the December 1991 evaluation for SSA 
benefits, clearly shows that the appellant's personality 
disorders are major contributors to his overall level of 
psychiatric disability.  Notably, the reason consistently 
given throughout the record for the appellant's inability to 
work was his post-operative seizure disorder, not PTSD.  That 
was the reason stated at the December 1991 SSA psychological 
evaluation, and at the September 1992 VA examination.  The 
earliest evaluations of PTSD produced an impression of 
moderate PTSD.  However, "[t]he examiner's classification of 
the disease as 'mild,' 'moderate,' or 'severe,' is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history by the rating agency will be."  
38 C.F.R. § 4.130 (1995).

The treatment records from January 1991 to September 1995 
show depression and dysthymia as significant component of the 
appellant's disability.  Without the benefit of the 
additional examination intended to clarify the relative role 
of the several diagnoses in the appellant's overall 
disability picture, the record lacks a medical opinion to 
assist the Board in making the distinction.  The primary 
symptoms apparently attributable to PTSD are flashbacks, 
nightmares, and intrusive memories.  The Board does not have 
medical evidence detailing whether disability due to 
insomnia, irritability, or poor concentration is attributable 
to PTSD, dysthymia, recurrent major depressive episode, or 
major depression, but it is noted that these have been 
diagnosed as separate disabilities and that there is no 
medical evidence which causally relates dysthymia, major 
depression or recurrent major depressive episode to PTSD.

The evidence does reveal that the appellant appeared most 
disabled during the period he was diagnosed with major 
depressive episode, January 1991, to the time he was 
diagnosed with major depression, May 1992.  After May 1992, 
the major depressive episode was described as recurrent, 
rather than current.  In the absence of better information, 
it is significant that the March 1995 VA mental health clinic 
note reported the appellant had had PTSD since Vietnam and 
depression since 1988.  In other words, the appellant worked 
for many years with PTSD.  There is no evidence that during 
this time there was any reduction in initiative, flexibility, 
efficiency and reliability, as is required for the 30 and 50 
percent disability ratings, those ratings differing in the 
extent of disability resulting from the listed manifestations 
of psychoneurosis.  This history is probative evidence that 
it was not until the development of additional disorders that 
the appellant reached the most disabling stage of his total 
psychiatric disability picture.

Throughout the period in question, the appellant reported 
essentially stable symptoms of flashbacks and nightmares.  
Giving the veteran the benefit of the doubt, that some of the 
symptoms that appear to be attributed to dysthymia or 
depression may be symptoms of PTSD, the level of disability 
from PTSD appears greater than that commensurate with a 10 
percent rating.  Rather, the disability picture more nearly 
approximates that for the 30 percent rating, with PTSD 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  The term "definite" in 
this instance means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (1993).  A "mild" symptomatology, 
the criterion for a 10 percent rating, means "of moderate 
strength or intensity" and, as applied to disease, "not 
severe or dangerous."  "Considerable," the criterion for a 
50 percent rating, means "rather large in extent or 
degree."  Id. (citations omitted).

Whereas the appellant's PTSD was characterized as 
"moderate" at a time when his psychiatric disability seems 
to be at its most disabling, it amounts to a liberal 
interpretation of the evidence to award compensation for a 
moderately large degree of disability due to PTSD.  Such a 
result seems to be indicated as consistent with the 
regulation providing for the next higher rating when a total 
disability picture more nearly approximates the criteria for 
that rating, 38 C.F.R. § 4.7 (1998), given the dearth of 
information to distinguish psychiatric disability due to PTSD 
from disability due to other psychiatric causes.

The VA treatment record from January 1995 shows an improving 
trend in the appellant's psychiatric status.  By September, 
the improvement is clear, manifested by absence of symptoms 
that had been persistent for years.  Moreover, the record 
shows that the distinction between nightmares and flashbacks 
may have been factitious all along.  The appellant revealed 
in September 1995 that his "flashbacks" consisted of 
nightmares and dreams.  In any event, the record credibly 
indicates that with the discontinuance of the flashbacks, and 
improved sleep when he took his medication, the clear 
preponderance of the evidence is that at least as of 
September there was marked improvement in the symptoms he 
testified in March 1992 were the most troubling.  Again, 
because the appellant has deprived VA of adequate evidence to 
disaggragate disability due to the several psychiatric 
diagnoses of record, the Board has had to consider the 
disability picture based on the evidence of record as it did 
in finding a rating greater than 10 percent.  The appellant 
was no more than 10 percent disabled from September 11, 1995.

Thus, a staged rating of the appellant's service-connected 
PTSD is 30 percent from the effective date of service 
connection to September 10, 1995, and 10 percent from 
September 11, 1995.

Tthe Board notes that its decision has resulted in a rating 
of 30 percent for a period in excess of 5 years.  38 C.F.R. 
§ 3.344 provides for multiple examinations or assurance of 
sustained improvement as prerequisite to reducing long stable 
ratings, see 38 C.F.R. § 3.344(a), (c) (1998).  In this case, 
the Board concludes that the outpatient treatment records 
from January 1995 do in fact show beginning improvement in 
his disability and that by September 1995 that improvement 
had been sustained.  He did not cooperate in reporting for 
his scheduled psychiatric examination in 1996 so that further 
assessment of duration of the improvement could be made; 
therefore, the Board finds that that improvement was 
sustained.  

The Board notes that the provisions of 38 C.F.R. § 3.105(e), 
procedures for reductions in evaluations, are not for 
application.  Fenderson, at 126-127.



ORDER

Service connection for bilateral impaired hearing disability 
is granted.

Entitlement to a 30 percent rating for PTSD for the period 
April 27, 1990, through September 10, 1995, is granted, 
subject to the regulations governing payment of monetary 
benefits.

A rating greater than 10 percent from September 11, 1995, is 
denied.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



